Grant, J.
(dissenting). Elizabeth street, of the defendant city, is about 700 feet in length, extending be*184tween Peck and Spruce streets, two of the principal thoroughfares of the city. It was paved to the width of 20 feet, with stone curbs on each side of the paving. It is a residence street. Early in August, 1901, one Swift commenced the erection of a dwelling on the west side of the street. Stone of various sizes were used in erecting the basement walls of the building, and during its erection were piled in the paved portion of the street on the west side. When the building was completed is not shown by the record. It appears that it was completed prior to the time of the accident, the 24th of December following. Some loose stones, estimated to be two or three cords, were left upon the street, extending to within about 4 feet of the center, and from 50 to 60 feet along it. The mayor of the city lived upon this street, on the lot next to the house that was being erected. Plaintiff gave evidence tending to show that the general superintendent of streets had observed the stone. Snow had fallen and covered them.
On the evening of December 24th, after the light of day had partially disappeared, one King invited plaintiff and another to ride with him in his cutter, drawn by one horse. One of the runners struck a stone which was covered by the snow, in consequence of which the cutter was finally overturned and plaintiff injured. Mr. King, the owner and driver of the cutter, frequently both drove and walked along this street. Prom the time the stone were placed there up to the night in question, he had avoided the street, when driving, on account of the obstructions. During that time he passed them daily, walking to and from his residence to his office. He testified that he supposed the stone had all been removed from the street. Neither the contractors nor the owner of the building had obtained permission from the common council of the defendant to place their building material upon this street during the erection of the building. The charter authorized the use of the streets for that purpose only by permission of the mayor or the common council, upon appli*185cation made. Plaintiff seeks to recover under the statute for negligence in failing to keep the street in reasonable repair and in condition reasonably safe and fit for travel.
When the plaintiff rested, fhe court directed a verdict for the defendant, stating his reasons therefor as follows:
‘ ‘ The actual meaning of the act, both in its title and in the body of the act, is to create a liability only for the street being out of repair, and defective on that account; and it is not a natural construction of that statute to speak of obstructions like building material left on the street as involving a want of repair or a defect in the highway. * * * It is not a defect in the highway, but an obstruction in the highway.”
The main question in the case is, Does the statute, in addition to imposing liability for defects in the streets and highways, impose a liability for the wrongful acts of others in placing obstructions upon streets and highways otherwise in good condition, the municipality being in no sense responsible for placing them there ? The claim of the plaintiff is that, although the municipality has performed its full statutory duty in making its streets and highways reasonably safe and fit for public travel, yet it is also liable for any obstructions wrongfully placed there by others, whenever it can be shown that the proper officers of the city have actual notice or knowledge thereof, or whenever they have remained there so long that constructive notice may be implied.
In construing the act, its title and provisions are important. The title to the act (No. 264, Pub. Acts 1887) is “An act to provide for the recovery of damages for injuries caused or sustained by reason of defective public highways, streets, bridges, sidewalks, cross-walks', or culverts.” Chapter 91, 1 Comp. Laws. Section 1 makes the municipality liable to any person for bodily injury sustained “ by reason of neglect to keep such public highways,” etc., “in reasonable repair, and in condition reasonably safe and fit for travel.” Section 2 makes the municipality liable for injury to any animal or other *186property, caused “by reason of neglect * * * to keep in repair any public highway,” etc. Section 3 imposes the duty upon municipalities to keep their highways, etc., “in reasonable repair, so that they shall be reasonably safe and convenient for public travel;” and provides that “when the means now provided by law are not sufficient to enable any township,” etc., “to keep its public highways,” etc., “in good repair, such township,” etc., “ is hereby authorized to levy such additional sum ” as maybe necessary, “not exceeding five mills on the dollar.”
“For the sure and true interpretation of all statutes, whether penal or beneficial, four things are to be considered: What was the common law before the act? What was the mischief against which the common law did not provide ? What remedy the Parliament had provided to cure the defect. And the true reason of the remedy.” 1 Kent, Com. p. 464.
Under the decisions of this State, municipalities were not liable at the common law for failure to properly construct or properly repair public streets and highways. City of Detroit v. Blackeby (decided in 1870), 21 Mich. 84 (4 Am. Rep. 450). Individuals and private corporations are liable at the common law for injuries resulting to travelers from their unlawful acts in obstructing highways. Darmstaetter v. Moynahan, 27 Mich. 188. Municipalities were not liable at the common law for these unlawful acts of private parties. Notice or knowledge that another has committed a wrong does not make the party having such notice or knowledge liable for such wrong.
At the common law, municipalities are liable, the same as private parties, for obstructing streets and highways, or in doing work thereon not connected with their construction and repair. City of Detroit v. Corey, 9 Mich. 165 (80 Am. Dec. 78). The city in that case was constructing a sewer, and while so doing left an excavation unguarded, into which the plaintiff fell and was injured. The basis of the holding was that the city was not en*187gaged' in a work upon the streets in which the entire public were interested, but was engaged in a quasi private work, in which only a portion of the people of the city were interested. It was held that in such case the common law imposed the same liability in the construction of the work as it did upon an individual or strictly private corporation. In matters of this kind “public corporations are as distinctly legal persons as private corporations.” Sheldon v. Village of Kalamazoo, 24 Mich. 388, 385.
This court has also held in other cases that, where the obstruction in the street was placed there by the express authority or direction of the municipal authorities, the city was liable. Hayes v. City of West Bay City, 91 Mich. 418 (51 N. W. 1007); Finch v. Village of Bangor, 133 Mich. 149 (94 N. W. 738).
In McCool v. City of Grand Rapids, 58 Mich. 41 (24 N. W. 631, 55 Am. Rep. 655), the judgment of the court below was sustained by a divided court. The negligence alleged was the existence of cobble stones upon a street. We infer from the record that the stones were not placed there by private individuals, but were left there by the public authorities, and were to a large extent imbedded in the roadbed.
In Agnew v. City of Corunna, 55 Mich. 428 (21 N. W. 873, 54 Am. Rep. 383), it was held that the natural and correct construction of the statute was that the ‘‘ remedy is confined to cases Where the want of repair is the immediate cause of the injury, as where there are obstructions or defects in a roadway or bridge, where the vehicle in passing over it encounters the mischief complained of. ”
In McKellar v. City of Detroit, 57 Mich. 158 (23 N. W. 621, 58 Am. Rep. 357), it was said:
“ The natural meaning of the act, both in the title and in the body, is to create liability only for having ways out of repair, and defective on that account.”
In McArthur v. City of Saginaw, 58 Mich. 357 (25 N. W. 313, 55 Am. Rep. 687), the negligence charged was the *188piling of lumber by a private individual in the street, against which plaintiff’s horse, having taken fright, ran. The court said:
“ If the city had put the lumber there and left it, some other considerations might be presented. * * * The whole tenor of the statute is confined to the duties of cities and towns to construct their roads, and repair them when out of order. The duty is the same in regard to all of these corporations. But it is manifest that their powers and means of preventing private parties from doing what may interfere with the safety or convenience of passersby are not at all uniform or coextensive. These private acts may consist of temporary, as well as permanent, nuisances, and may cause damage by fright as well as by physical violence, and neither cities nor towns could effectually prevent them in all cases, without ruinous expense and very large means. But it is always possible, at moderate cost, to keep in repair such streets as are worked at all, and that work must be done by the municipality itself in most cases, and in all cases may be, if ¿neglected by' others. As suggested in Agnew v. City of Corunna, it is constantly permitted to abutters on streets to occupy portions of the street for longer or shorter intervals with lumber and materials. How far this may safely be done without injury to the traveling facilities of the public must be largely a matter of discretion with the city. The unauthorized or excessive use of such privileges, when what is done does not create what is properly a defective way, is an abuse to be rectified under the police powers of the public, and does not belong to the making or repairing of ways. There is no more legal necessity for holding cities liable for the failure to enforce their police laws in favor of travelers than in favor of many other citizens who suffer from nuisances or wrongs.”
Upon the same principle, a municipality, in erecting a market building, is subject to the same degree of care as private individuals would be in its construction. Barron v. City of Detroit, 94 Mich. 601 (54 N. W. 273, 19 L. R. A. 452, 34 Am. St. Rep. 366).
The first act, whose title and provisions upon this subject are the same as in the present act, was enacted in 1879, after the decision in City of Detroit v. Blackeby. Under *189the rule of construction as above stated by Mr. Kent, the mischief for which the common law provided no remedy was the nonliability of municipal corporations for injuries caused by defects in the construction of highways or in failure to repair them. A remedy did exist, as above shown, at the common law, for other wrongs committed upon the highways. The decisions of this court prior to the passage of the act clearly defined the acts for which municipalities were liable, and those for which they were not liable, upon the public highways. In this condition of the law the first act was passed. Its title spoke only of “defective highways,” etc. Did the legislature mean that a highway is defective when some private individual had wrongfully placed stones, vehicles, or other obstructions upon the street, and left them there ? What language is there in the title of this act to indicate the imposition of a liability for acts of private individuals in obstructing highways ? It seems to me clear that such a liability as now contended for is not within the title of the act, and that the title contains no language from which such a purpose can be inferred. The only language in the body of the act which can be construed into imposing this liability is, “in condition reasonably safe and fit for travel.” This language must be construed with reference to the title to the act, all other provisions of the act, and the previous condition of the law. Section 3 imposes only the duty’to keep the highways, etc., “in reasonable repair, so that they shall be reasonably safe and convenient for public travel.” Reading these two sections and the title together, I think it entirely clear that the legislature had in mind exclusively defects existing for want of repair. I think this language of section 1 refers to the condition of the roadbed, and cannot be held to mean that it is the duty of municipalities to exercise a constant watch and police of their highways, to see that private parties do not unlawfully obstruct the streets. The party injured has a remedy against the obstructor, and the intent on the part of the legislature to give him an additional remedy there*190for against the municipality should be very clear indeed.
The only case which can be held to establish this construction is Joslyn v. City of Detroit, 74 Mich. 458 (42 N. W. 50). We cited this case in Hutchinson v. City of Ypsilanti, 103 Mich. 12 (61 N. W. 279), saying that the pile of sand was left in the street by the express authority of the city. Chief Justice McGrath, in a concurring opinion, held that the Joslyn Case was opposed to the early decisions of the court, and should be overruled. That the case is in direct conflict with the former decisions is apparent. See, also, Gavett v. City of Jackson, 109 Mich. 408, 414 (67 N. W. 517, 32 L. R. A. 861); Monje v. City of Grand Rapids, 122 Mich. 645 (81 N. W. 574). The only other cases where Joslyn v. City of Detroit has been cited by this court are Malloy v. Township of Walker, 77 Mich. 448 (43 N. W. 1012, 6 L. R. A. 695), where it was cited with other cases to support the proposition that it was the duty of a municipality, under certain circumstances, to erect barriers or railings in order to make the highway reasonably safe, and in Finch v. Village of Bangor, 133 Mich. 149 (94 N. W. 738), where the village had itself obstructed the street with planks. The Joslyn Case has never been cited with approval to sustain the proposition now contended for. On the contrary, this court, whenever it has been cited to support it, has distinguished it as above stated. It is now contended by the plaintiff’s counsel that the record in Joslyn v. City of Detroit does not show express authority on the part of the city. If it does not, and the case be found to hold that the city is liable for wrongful obstructions placed upon the highways by private individuals, I think it should be overruled.
We have held in many cases that the statute does not apply to accumulations of ice and snow, although they render the highway unsafe and in a condition unfit for public travel. Hutchinson v. City of Ypsilanti, supra. These obstructions render the highway fully as unsafe as obstructions placed there by individuals, and in many *191cases such obstructions could be removed, and the road rendered safe. I am unable to understand the logic by which the statute can be held not to apply to obstructions caused, by the elements, but to apply to obstructions caused by the wrongful acts of others.
Counsel for plaintiff has cited several decisions from other States. I have examined them, and, in my judgment, they throw no light upon the question here. Nono of them involve the construction of a statute like ours, and most of them contain no reference whatever to any statute. I do not deem further comment upon them necessary.
Judgment should be affirmed.